DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-11, 39, 46-48, & 50-52 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kurimoto et al. (US PGPub 20180048282)
As per claim 1:
Kurimoto et al. discloses in Fig. 2:
An acoustic wave device using a surface acoustic wave (title), comprising:
a substrate containing 70 mass% or greater of silicon dioxide (SiO2) (quartz substrate 2, with quartz being noted in Table 7 of the current disclosure as containing 70 mass% or greater of silicon dioxide); 
a piezoelectric thin film (piezoelectric substrate 3) formed of LiTaO3 crystal or LiNbO3 crystal (para [0074]),
the piezoelectric thin film being disposed on the substrate; 

and an interdigital transducer electrode (interdigital electrodes 10) disposed in contact with the piezoelectric thin film.

As per claim 2:
Kurimoto et al. discloses in Fig. 2:
a shunt electrode and/or an insulating boundary film (amorphous layer 6, comprising silicon dioxide, para [0076]) between the substrate and the piezoelectric thin film.

	As per claim 4:
	Kurimoto et al. discloses in Fig. 2:
the interdigital transducer electrode is configured to have at least a lower portion embedded in the piezoelectric thin film and/or at least an upper portion protruding from the piezoelectric thin film (interdigital electrode is disposed on a principal surface of the piezoelectric film, consequently it is above or embedded 

As per claim 5:
	Kurimoto et al. discloses in Fig. 2:
		the substrate includes a quartz substrate (quartz substrate 2).

	As per claim 6:
	Kurimoto et al. discloses in Fig. 2:
the substrate has a shear wave phase velocity of a bulk wave of 3,400 to 4,800 m/s (as per the properties of quartz disclosed in table 7 of the current specification, providing the shear wave phase velocity as 4675.91 m/s).

	As per claim 7:
	Kurimoto et al. discloses in Fig. 2:
the substrate includes an isotropic substrate (amorphous layer 6, comprising silicon dioxide, para [0076]), the piezoelectric thin film having a thickness of 0.001 mm or greater and less than 0.01 mm (0.1 to 100 µm, para [0045]).

	As per claim 8:
	Kurimoto et al. discloses in Fig. 2:


	As per claim 9:
	Kurimoto et al. discloses in Fig. 2:
the substrate includes a quartz substrate and a phase velocity of the surface acoustic wave to propagate is 4,800 m/s or greater (Kurimoto notes the phase velocity as being ~1.5 times 4,100 m/s (>6,000 m/s), and further confirmed in related Fig. 6).

	As per claim 10:
	Kurimoto et al. discloses in Fig. 2:
the substrate includes a quartz substrate and a phase velocity of the surface acoustic wave to propagate is 5,000 m/s or greater (Kurimoto notes the phase velocity as being ~1.5 times 4,100 m/s (>6,000 m/s), and further confirmed in related Fig. 6).

	As per claim 11:
	Kurimoto et al. discloses in Fig. 2:
the substrate includes a quartz substrate, the surface acoustic wave to propagate being a leaky acoustic wave (para [0018]) including primarily a SH 
	Kato et al. provides teaching that leaky waves are a type of SH wave, and thus include a primarily SH component (col. 2 lines 1-8).

	As per claim 39:
	Kurimoto et al. discloses in Fig. 2:
an insulating boundary film (amorphous layer 6, comprising silicon dioxide, para [0076]) disposed between the substrate and the piezoelectric thin film, the boundary film having one or more layers, one layer closest to the piezoelectric thin film having a thickness T, in fraction of a wavelength of the surface acoustic wave, of 0 < T <= 0.5, 0 < T <= 0.67, 0 < T <= 3, or 0 < T <= 0.6 for a shear wave phase velocity Vs, in m/s, of 1500 <= Vs <= 2200, 2200 < Vs <= 3400, 3400 < Vs <= 5900, or 5900 < Vs <= 13000, respectively (Kurimoto notes the phase velocity as being ~1.5 times 4,100 m/s (>6,000 m/s), and further confirmed in related Fig. 6, with the amorphous layer being less than 100 nm, para [0020], and the piezoelectric substrate corresponding to from 0.05 to 10 wavelengths which corresponds to 0.1 to 10 µm, paras [0043-0045], meeting the limitation of T being between 0 and 0.6).

	As per claim 46:
	Kurimoto et al. discloses in Fig. 2


	As per claim 47:
	Kurimoto et al. discloses in Fig. 2:
		the surface acoustic wave is a leaky surface acoustic wave (para [0018]).

	As per claim 48:
	Kurimoto et al. discloses in Fig. 2:
the surface acoustic wave is a longitudinal-wave-type leaky surface acoustic wave (para [0018]).

	As per claim 50:
	Kurimoto et al. discloses in Fig. 2:
A method for fabricating an acoustic wave device (title), the method comprising: 
providing or forming a substrate containing 70 mass% or greater of silicon dioxide (SiO2) (quartz substrate 2, with quartz being noted in Table 7 of the current disclosure as containing 70 mass% or greater of silicon dioxide); 

a phase velocity of the surface acoustic wave propagating along the substrate is configured to be greater than a phase velocity of the surface acoustic wave propagating along the piezoelectric thin film (phase velocity of quartz is higher than that of Lithium Niobate or Lithium Tantalate, as per Table 7 of the specification of the current application, and the combination of quartz as per Kurimoto raises the phase velocity and coupling coefficient of the acoustic wave, para [0094-0096] of Kurimoto); 
and implementing an interdigital transducer electrode (interdigital electrodes 10) to be in contact with the piezoelectric thin film.

	As per claim 51:
	Kurimoto et al. discloses in Fig. 2:
the forming of the piezoelectric thin film includes forming or providing a piezoelectric substrate made of LiTaO3 crystal or LiNbO3 crystal, bonding the piezoelectric substrate to the substrate (para [0094]), and performing a thinning process (polishing, para [0093]) on the piezoelectric substrate to provide the piezoelectric thin film.

	As per claim 52:
	Kurimoto et al. discloses in Fig. 2:

the acoustic wave device further including an interdigital transducer electrode (interdigital electrodes 10) electrically coupled to each of the input and output nodes (inherently required for the function of a SAW resonator).

Claim(s) 1 & 49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruby et al. (US PGPub 20180241374)

Ruby et al. discloses in Fig. 1A-C:
An acoustic wave device (title) using a surface acoustic wave (SAW resonator structure 100), comprising: a substrate (first temperature compensation layer 109) containing 70 mass% or greater of silicon dioxide (SiO2) (para [0040]); a piezoelectric thin film (piezoelectric layer 103) formed of LiTaO3 crystal or LiNbO3 crystal (para [0023]), the piezoelectric thin film being disposed on the substrate; 
a phase velocity of the surface acoustic wave propagating along the substrate is configured to be greater than a phase velocity of the surface acoustic wave propagating along the piezoelectric thin film (phase velocity of SiO2 is higher than that of Lithium Niobate or Lithium Tantalate for shear wave phase velocities, as per Table 7 of the specification of the current application, with Ruby disclosing that the desired mode is a shear mode, para [0038]);
and an interdigital transducer electrode (interdigital electrodes 102) disposed in contact with the piezoelectric thin film.

As per claim 49:
Ruby et al. discloses in Fig. 1B:
the piezoelectric thin film includes LiNbO3 crystal  (para [0023]), the surface acoustic wave being a Rayleigh wave (para [0025]).

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurimoto et al. (US PGPub 20180048282) in view of Oshio (US PGPub 20040164645).
	 As per claim 12:
	Kurimoto discloses that the substrate has the surface acoustic wave propagate in 4,500 m/s or greater

	Oshio discloses the use of a quartz substrate for leaky waves having Euler angles of (0°, 100-150°, 0°) (para [0017]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to provide the quartz substrate with Euler angles of (0°±5°, 70°-165°, 0°±5°), (0±5°, 95°-155° 90°±5°), or crystallographically equivalent Euler angles thereof, as an art-recongized variation of a quartz substrate used for leaky surface acoustic wave propagation resulting in lower losses, as taught by Oshio (para [0017])

As per claim 13:
Kurimoto et al. does not disclose that the substrate has Euler angles of (0°±5°, 0°-125°, 0°±5°), or crystallographically equivalent Euler angles thereof.
Oshio discloses the use of a quartz substrate for leaky waves having Euler angles of (0°, 100-150°, 0°) (para [0017]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to provide the quartz substrate with Euler angles of (0°±5°, 70°-165°, 0°±5°), (0±5°, 95°-155° 90°±5°), or crystallographically equivalent Euler angles thereof, as an art-recongized variation of a quartz substrate used for leaky surface acoustic wave propagation resulting in lower losses, as taught by Oshio (para [0017])

As per claim 14:

Oshio discloses that selection of Euler angles may be used to lower losses (para [0017]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to cut the substrate such that it has the Euler angles of (20°±5°, 120°±10°, 115°±10°), (0°±5°, 90°±5°, 0°±10°), (0°±5°, 90°±5°, 75°±10°), (0°±5°, 0°±5°, 0°±10°), (0°±5°, 0°±5°, 60°±10°) or crystallographically equivalent Euler angles thereof as an optimization to reduce the losses of the quasi-longitudinal leaky surface acoustic wave, as taught by Oshio.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurimoto et al. (US PGPub 20180048282) in view of Oshio (US Patent 7474033), hereinafter, Oshio 2.
Kurimoto discloses that the piezoelectric thin film includes LiTaO3 crystal (para [0074]).
Kurimoto does not disclose that the piezoelectric thin film includes LiTaO3 crystal and has Euler angles of (90°±5°, 90±5°, 33°-55°), (90±5°, 90±5°, 125°-155°), or crystallographically equivalent Euler angles thereof.
Oshio 2 discloses the use of LiTaO3 crystal with Euler angles of (90°, 90°, 0-100°) for leaky surface acoustic waves (col. 2 line 64- col. 3 line 3).
3 crystal to have the Euler angles of (90°, 90°, 0-100°) to provide the benefit of increasing the pseudo-longitudinal wave type surface acoustic wave as taught by Oshio 2 (col. 2 line 64- col. 3 line 3).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurimoto et al. (US PGPub 20180048282) in view of Kando (US PGPub 20070090898).
Kurimoto does not disclose that the piezoelectric thin film includes LiNbO3 crystal and has Euler angles of (90±5°, 90±5°, 38°-65°), (90±5°, 90±5°, 118°-140°), or crystallographically equivalent Euler angles thereof.
Kando discloses the use of LiNbO3 crystal with Euler angles of (90, 90, 60) (para [0180]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to use LiNbO3 crystal with Euler angles of (90, 90, 60) for the piezoelectric film of Kurimoto to provide the benefit of adjusting the electromechanical coefficient as disclosed by Kando (para [0180]).

Claims 36 & 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruby et al. (US PGPub 20180241374) in view of Kadota (US Patent 7626314), hereinafter, Kadota 2.
As per claim 36:
Ruby discloses in Fig. 1B interdigital electrodes (102) having a thickness.
3, of 2000-5000, 5001-9500, 9501-15000, or 15001-220000, respectively.
Kadota 2 discloses a SAW resonator (title) comprising an interdigital transducer electrode (IDT electrode 3) having a thickness, in fraction of a wavelength of the surface acoustic wave, of 0.005-0.32, 0.005-0.20, 0.005-0.28, or 0.005-0.20 for a density range, in kg/m3, of 2000-5000, 5001-9500, 9501-15000, or 15001-220000, respectively (table 1).
At the time of filing, it would have been obvious to one of ordinary skill in the art for the electrode thickness of Ruby to use the electrode thicknesses of Kadota 2 as a known in the art range of electrode thicknesses based on the wavelength of the surface acoustic wave that provides the benefit of controlling the reflection coefficient of the surface acoustic wave per electrode finger as taught by Kadota 2 (col. 2 lines 18-42).
As a consequence of the combination, the combination discloses that the interdigital transducer electrode has a thickness, in fraction of a wavelength of the surface acoustic wave, of 0.005-0.32, 0.005-0.20, 0.005-0.28, or 0.005-0.20 for a density range, in kg/m3, of 2000-5000, 5001-9500, 9501-15000, or 15001-220000, respectively.

As per claim 45:

Ruby does not disclose the interdigital transducer electrode having a thickness, in fraction of a wavelength of the surface acoustic wave, of 0.17-0.8, 0.08-0.44, 0.08-0.43, or 0.06-0.4 for a density range, in kg/m3, of 2000-5000, 5001-9500, 9501-15000, or 15001-220000, respectively.
Kadota 2 discloses a SAW resonator (title) comprising an interdigital transducer electrode (IDT electrode 3) having a thickness, in fraction of a wavelength of the surface acoustic wave, of 0.17-0.8, 0.08-0.44, 0.08-0.43, or 0.06-0.4 for a density range, in kg/m3, of 2000-5000, 5001-9500, 9501-15000, or 15001-220000, respectively (table 1).
At the time of filing, it would have been obvious to one of ordinary skill in the art for the electrode thickness of Ruby to use the electrode thicknesses of Kadota 2 as a known in the art range of electrode thicknesses based on the wavelength of the surface acoustic wave that provides the benefit of controlling the reflection coefficient of the surface acoustic wave per electrode finger as taught by Kadota 2 (col. 2 lines 18-42).
As a consequence of the combination, the combination discloses that the interdigital transducer electrode has a thickness, in fraction of a wavelength of the surface acoustic wave, of 0.17-0.8, 0.08-0.44, 0.08-0.43, or 0.06-0.4 for a density range, in kg/m3, of 2000-5000, 5001-9500, 9501-15000, or 15001-220000, respectively (table 1).

37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurimoto et al. (US PGPub 20180048282) in view of Kando et al. (US PGPub 20140203893), hereinafter Kando 2.
Kurimoto et al. does not disclose that the interdigital transducer electrode has a metalization ratio of 0.15- 0.63, 0.15-0.63, 0.15-0.71, or 0.15-0.65 for a density range, in kg/m3, of 2000-5000, 5001-9500, 9501-15000, or 15001-220000, respectively.
Kando 2. discloses the use of Al electrodes with a duty ratio (metallization ratio) of 0.5 (para [0094]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to use interdigital electrodes with a duty ratio of 0.5 such as those disclosed by Kando 2 as an art-recognized typical duty ratio used for surface acoustic wave filters that provides the benefit of inducing a surface acoustic wave, as disclosed by Kando 2 (para [0062]).
As a consequence of the combination the interdigital transducer electrode has a metalization ratio of 0.15- 0.63, 0.15-0.63, 0.15-0.71, or 0.15-0.65 for a density range, in kg/m3, of 2000-5000, 5001-9500, 9501-15000, or 15001-220000, respectively.

	Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurimoto et al. (US PGPub 20180048282) in view of Kando et al. (US PGPub 20140225684), hereinafter Kando 3.
	Kurimoto et al. does not disclose an insulating boundary film disposed between the substrate and the piezoelectric thin film, the boundary film having a thickness that is greater than or equal to 0.34 times a wavelength of the surface acoustic wave.

	A surface acoustic wave resonator comprising a piezoelectric thin film (piezoelectric body 4) on a substrate (confinement layer 12) with a higher acoustic velocity than the piezoelectric material (para [0060]) with an insulating boundary film (low acoustic velocity film 22 comprising silicon oxide, para [0090]) disposed between the substrate and the piezoelectric thin film, the boundary film having a thickness that is greater than or equal to 0.34 times a wavelength of the surface acoustic wave (0.82 or less, para [0092]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to provide the insulating film of Kando 3 between the piezoelectric thin film and substrate of Kurimoto et al. to provide the benefit of adjusting the banwidth of the SAW resonator as taught by Kando 3 (para [0092]) and to provide temperature compensation as taught by Kando 3 (para [0094]).

Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive.
In paras 2-4 of page 10 of the applicant’s remarks, the applicant argues that:
Without agreeing that any of the foregoing rejections are proper, independent claims 1, 50 and 52 are being amended as presented herein to advance prosecution. More particularly, each independent claim is being amended to include a feature where a phase velocity of the surface acoustic wave propagating along the substrate is greater than a phase 
It is noted that claim 3 of the present application stands rejected based on Fig. 2 and paragraphs [0094] to [0096] of Kurimoto. In the cited portion of Kurimoto, disclosure is made where the sample material (obtained by a lithium tantalate substrate bonded to a quartz substrate, followed by a polishing process to yield a thin lithium tantalate substrate) results in a longitudinal-type LSAW phase velocity being 1.5 times faster than a phase velocity of an LSAW in a lithium tantalate substrate having a different cut/propagation orientation. That is, the cited portion of Kurimoto discloses a single phase velocity for a given material (the sample material or the lithium tantalate substrate having the different cut/propagation orientation). However, the cited portion does not provide any disclosure of a phase velocity of the surface acoustic wave propagating along the substrate (containing 70 mass% or greater of silicon dioxide) being different than a phase velocity of the surface acoustic wave propagating along the piezoelectric thin film (lithium tantalate or lithium niobate). 
Based at least on the foregoing, Applicant respectfully submits that Kurimoto fails to disclose the combination of features in each of the amended form of claims 1, 50 and 52.

	The examiner respectfully disagrees. Kurimoto et al. discloses that the piezoelectric substrate is Lithium Tantalate or Lithium Niobate crystal (para [0074]). 
	The applicant’s arguments are not persuasive. Further arguments are based on the arguments of claim 1, and as such are not persuasive.
	The rejections under Kurimoto et al. of claims 1-11, 39, 46-48, & 50-52, 12-14, 15, 16, & 37 are sustained. Rejections under Ruby et al. have been overcome, but are further rejected under Ruby et al. (US PGPub 20180241374)
	The 112 rejections of the previous office action have been overcome, and said 112 rejections are withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123.  The examiner can normally be reached on M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Samuel S Outten/Examiner, Art Unit 2843